Name: Commission Regulation (EEC) No 2684/81 of 16 September 1981 fixing additional amounts for eggs in shell
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 9 . 81 Official Journal of the European Communities No L 263/21 COMMISSION REGULATION (EEC) No 2684/81 of 16 September 1981 fixing additional amounts for eggs in shell 59/70 (8) and (EEC) No 2164/72 (9), the levies on imports of poultry eggs in shell originating in and coming from Poland, South Africa, Australia , Romania or Bulgaria are not increased by an additional amount, in so far as concerns products imported in accordance with Article 4 (a) of Regulation No 163/67/EEC ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 2771 /75 indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by the Act of Accession of Greece (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price , the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third coun ­ tries (3), as last amended by Regulation (EEC) No 1 527/73 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices , lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Whereas, pursuant to Regulations No 54/65/EEC (5), No 1 83/66/EEC (6), No 765/67/EEC (\ (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 2771 /75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex . Article 2 This Regulation shall enter into force on 21 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 49 . (J) OJ No L 291 , 19 . 11 . 1979 , p . 17. (3) OJ No 129, 28 . 6 . 1967, p . 2577/67 . (4) OJ No L 154, 9 . 6 . 1973 , p . 1 . o OJ No 59, 8 . 4 . 1965, p . 848/65 . (6) OJ No 211 , 19 . 11 . 1966, p . 3602/66 . 0 OJ No 260, 27 . 10 . 1967, p . 24 . (s) OJ No L 11 , 16 . 1 . 1970 , p . 1 . O OJ No L 232, 12 . 10 . 1972, p . 3 . No L 263/22 Official Journal of the European Communities 17. 9 . 81 ANNEX Additional amounts applicable to certain products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 2771 /75 CCT heading No Description Additionalamount Imports affected ECU/ 100 kg 04.05 Birds' eggs and egg yolks, fresh , dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : b) Other 4000 All imports (a) (a) The additional amounts are not applied to products which are imported in accordance with Article 4 (a) of Regulation No 163/67/EEC.